Title: From Thomas Jefferson to Henry Dearborn, 16 December 1804
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th: Jefferson to Genl. Dearborne. 
                     
                     Dec. 16. 04.
                  
                  The letter of the Little Turtle to Genl. Wilkinson is so serious, that I suppose it should be answered. among other things I imagine it will be proper to have said to him that tho’ the US. will always protect the Indians in the right to their lands so long as they chuse to keep them, yet they have also always professed themselves ready to buy whenever the Indians chuse to sell. that it will certainly be convenient for us to own a given breadth of country on the right bank of Ohio and on the Wabash, that our citizens descending those rivers may find accomodation & safety through their whole length. that the Delawares being in possession of the country in the fork of the rivers, & desirous to sell, we bought: but the Piankeshaws also claiming the same lands & willing to sell their right, we purchased their right also. that we have never heard that any other tribe has any right in them, nor do we believe they have: but that if a right can be proved in any other, & that we have bought from those who had no right, we will do justice to those having the right, & demand justice from those who have sold us what was not theirs. if on the other hand the right to these lands was in the Delawares & Piankeshaws we shall permit no other tribe to intermeddle with their right to sell and ours to buy. every tribe shall be master of their own lands, to keep or to sell them as they please without controul from any other.
                  I do not know on what grounds the Little Turtle interferes, unless the Miamis have any claim to that country, which I believe they have not. I presume Harrison’s success in extinguishing Indian title is at the bottom of the Turtle’s dislike of him. the late purchase from the Sacs & Reynards is important as it fortifies our right to keep the British off from the Missisipi. I should suspect Brough to be of a discontented temper, which discolours to his mind whatever is done by others. Affectionate salutns
                  
                     Th: Jefferson 
                     
                                          
                  
                            
                            
                        
               